 In the Matter of THE BROWN PAPER MILL COMPANY, INC.andINTER-NATIONAL BROTHERHOOD OF PULP, SULPHITE AND PAPER MILLWORKERS, AND INTERNATIONAL BROTHERHOOD OF PAPER MAKERS,AFFILIATEi) WITH AMERICAN FEDERATION OF LABORCase No. 15-R-1160.-Decided September15,1944Messrs. L. J. BenckensteinandGeorge E. Duncan,of Beaumont,Tex., andMr. Clyde R. Brown,of Monroe, La., for the Company.Mr. Godfrey Ruddick,of Bogalusa, La., for the Pulp Workers.Mr. Denver Lambert,of Bogalusa, La., for the Paper Makers.Mr. Paul Bisgyer,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OT THE CASEUpon a joint petition 1 duly filed by International Brotherhood ofPulp, Sulphite and Paper Mill Workers, herein called the PulpWorkers, "and International Brotherhood of Paper Makers, hereincalled the Paper Makers, both affiliated with American Federation ofLabor, alleging that a question affecting commerce had arisen con-cerning the representation of employees of The Brown Paper MillCompany, Inc., Monroe, Louisiana, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before Laurence H. Whitlow, Trial Examiner. Saidhearing was,held at Monroe, Louisiana, on July 18, 1944. The Com-pany, the Pulp Workers and the Paper Makers appeared and partici-pated.All parties were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues.At the opening and conclusion of 'the hearing, theCompany moved to dismiss the petition on various grounds.TheTrial Examiner referred the motions to the Board for determination.For reasons hereinafter appearing, the motions are denied. The TrialExaminer's rulings made at the hearing are free from prejudicial1Contrary to the Company's contention, nothing in the National Labor Relations Actor the Board Rules and Regulations prohibit the filing of a joint petition for 'certificationof representatives by two ormore unions.58 N. L. R. B:, No. 57.283 284DECISIONSOF NATIONALLABOR-RELATIONS BOARDerror and are hereby affirmed.All parties were afforded an oppor-tunity to file briefs with the Board.Upon the, entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Brown Paper Mill Company, Inc., is a Delaware corporationengaged in the manufacture of Kraft paper and paper board at itsplant near Monroe, Louisiana. It annually produces approximately170,000 tons of such products, about 90 percent of which is shippedoutside the State of Louisiana.Approximately 40 percent of theraw materials used in its processes comes from outside the State ofLouisiana.The Company does not deny, and we find, that it is engaged in com-merce within the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternationalBrotherhood of Pulp, Sulphite. and Paper MillWorkers and International Brotherhood of Paper Makers, bothaffiliated with the American Federation of Labor, are labor organiza-tions admitting to membership employeeg, of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe parties stipulated that the 'Pulp Workers and Paper Makers,on May 22, 1944, notified the Company by joint letter that they repre-sented a majority of its employees, requesting that the Company meetwith them for bargaining purposes, and that the Company refusedunless the unions furnish' certain proof of their membership and'authority.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Pulp Workers and Paper Makers represent asubstantial number of employees in the unit hereinafter found appro-priate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.2 The Field Examiner reported that the Pulp Workers and Paper Makers submitted 339authorization cards bearing the names of persons listed on the Company's pay roll ofJuly 1, 1944, which contained the names of 622 employees in the appropriate unit.TheCompany's contention that, since neither the Pulp Workers nor Paper Makers has shownthat it was designated by a majority of the employees in the alleged appropriate unit thepetition should be dismissed, is untenable.The record and Field Examiner's report suffi-ciently indicate that the unions were designated by a substantial number of employees,which is thesolerequirement in this proceeding. THE BROWN PAPER MILL COMPANY, INC.IV.THE APPROPRIATE UNIT285In their joint petition, the Pulp Workers and Paper Makers soughta single unit of all the Company's productionand maintenance em-ployees, excluding management personnel and office employees.Atthe hearing, they amended their petition and now request two separateunits, one to be represented by the Pulp Workers, comprised of theCompany's employees falling within its claimed jurisdiction, andthe other to be -represented by the Paper Makers, composed of theemployees falling within its claimed jurisdiction.3- -Ostensibly, thisdivision is predicated upon the Company's allegedly separate opera-tions, namely, the pulp mill and paper mill.'More specifically, thePulpWorkers' unit would encompass the employees in the screen,digester, evaporator, recovery, press, caustic and wood rooms, andiwood yard, all of which are apparently -located in the pulp mill, in-cluding tour foremen or bosses, together with the powerhouse em-ployees and the railroad crew.The Paper Makers' unit, on the otherhand, would consist of the employees in the refining (Jordan) room,paper machine room, finishing and shipping departments, all of whichare apparently located in the paper mill, including tour foremen orbosses, together with the storeroom clerks, locker room men, and allmaintenance employees under the supervision of the master mechanic.Both unions would exclude from their respective units supervisorypersonnel above the rank of tour foremen or boss, clerical employees,switchboard operators, office porters, watchmen, draftsmen, safety-first director and employees, personnel director, grass cutter, plantnurse,gatehouse employees (timekeepers), land and timber in-spectors, laboratory employees, paper inspectors and helpers, headmachinist, storekeeper, fire chief and his helper.The Company ob-jects to the division of its employees into two units andargues, ineffect, that this will lead to confusion and uncertainty as to whichbargaining unit the employees would belong.However, it does notappear that the Company is averse to establishment of a single plant-wide unit. In fact, it seems to urge in its brief, a more comprehensivetin it than the combined units of both unions.From the record, we are persuaded that a single plant-wide unit,with the exclusions hereinafter set forth, is most feasible and appro-priate in the circumstances.'To establish two units would create3The units sought do not overlap.The Company's contention that there is a Jurisdic-tional dispute between the unions,iswholly without merit.*While the record shows that the pulp mill and paper mill perform their operations in-the same building under their respective superintendents,and have the same general floorplan, it fails to disclose the precise nature of their operations."It is significant that, the Paper Makers,in a prior proceeding,petitioned for, and theBoard found to be appropriate,a single plant-wide unit of all the Company's productionand maintenanceemployeesMatter of The Brown Paper Mill Company,Inc.,45 N. L. R. B.1227, decided December 9, 1942. 286DECISIONSOF NATIONALLABOR RELATIONS BOARDanomalous situations.Thus, certain maintenance employees, suchas pulp millwrights, pipe fitters and several electricians, all underthe supervision of the master mechanic, would be included in the unitsought by the Paper Makers, despite the fact that they are practicallypermanently assigned to the pulp mill.Moreover, there are laborgangs, welders, tinsmiths, carpenters, and painters who work through-out the plant, both in the pulp mill and paper mill, and who would,nevertheless, fall into the Paper Makers' unit.Yet, the railroad crew,which not only performs functions for the pulp mill, but also "makesup- the train" for the paper mill for the shipment of paper, would beincluded in the Pulp Workers' unit.Finally, the maintenance em-ployees of the powerhouse and railroad would be placed in the unitrequested by the Pulp Workers, and would consequently be segregatedfrom the employees performing similar duties under the supervisionof the master mechanic. In view of the foregoing, we are not con-vinced that a logical basis exists for dividing the Company's em-ployee's into two units.There remains for consideration the particular composition of theunit.We approve the exclusions proposed by the unions with minorexceptions .6Fire chief and his helper:They maintain the plant fire equipment inoperating condition, uncover fire hazards, and assist in the trainingof fire-fighting crews.The Paper Makers would exclude them. Sincethey are under the maintenance department, and the fire chief possessesno supervisory authority, we shall include them in the unit.Lime kiln and recovery furnace repairmen:They are under thedirect supervision of the pulp mill superintendent and his assistant.It appears that they, too, do maintenance work and shall thereforebe included in the unit.Priority statistician and helper:Their duties entail checking andposting of records of material and determining whether completedorders conform to priority regulations. Since their work is of a cleri-cal nature, they will be excluded.Trudk drivers and truck mechanic:The Company operates a fewdump trucks and a town truck for transporting freight from town.The master mechanic has charge of the trucks and supervises thedrivers and truck mechanic who maintains the trucks.We shall in-clude the truck drivers and the truck mechanic.Knife grinder:He works in the wood room under the pulp millsuperintendent.Since his work is of a maintenance nature, he willbe included.6 Apart from the fire chief and his helper and watchmen, either the unions took noposition with respect to the inclusion or exclusion of the employees hereinafter discussed,or their position was not stated on the record with clarity. THE BROWN PAPER MILL COMPANY, INC.287Water well maintenance men:They are under the supervision ofthe master mechanic and will therefore be included.Watchmen:In view of the fact that there are no watchmen in theCompany's employ, no finding will be made with respect to them.We find that all the production and maintenance employees of theComjiany, including the fire chief and his helper, the lime kiln andrecovery furnace repairmen, locker room men, truck drivers, truckmechanic, knife grinder, water well maintenance men, employees ofthe wood yard, powerhouse employees, railroad crew and storeroomclerks, but excluding clerical employees, priority statistician and hishelper, switchboard operators, office porters, draftsmen, safety-firstdirector and employees, personnel director, grass cutter, plant nurse,gatehouse employees (timekeepers), land and timber inspectors, lab-oratory employees, paper inspectors and helpers, head machinist,storekeeper, = and all other supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitutea unit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.TV. THE DETERMINATION OF REPRESENTATIVESThe Pulp Workers and Paper Makers request that eligibility tovote be determined by the pay roll checked by the Field Exuniner,or the pay roll of the date of the petition.We find no reason war-ranting departure from our well-settled rule and shall direct that thequestion concerning representation which has arisen be resolved- byan election by secret ballot among the employees in the appropriateunit who were employed during the pay-roll period immediately pre-ceding the date of the Direction of Election herein, subject to the limi-tations and additions set forth in the Direction.We shall place both unions jointly on the ballot and if they areselected by a majority of the employees voting in the election herein-after directed, they will be jointly certified as the single representativeof the employees comprising the unit."CDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,'The evidenceisnot clearwith respectto the supervisory status-of gang pushers,includingone,Harvey May, and tour foremenor bosses.In the event these employeesfallwithin our customary definition of supervisory employees, set forthabove, they shallbe excludedfrom the unit , if not, theyshallbe includedin the unit.6Matter of Marshall Stove company,57 N. L R B 375 288DECISIONSOF NATIONALLABOR RELATIONS BOARDand pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDmECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Brown PaperMill Company, Inc., Monroe, Louisiana, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30),days from the, date of this Direction under the direction and super-vision of the Regional Director for the Fifteenth Region, acting inthis matter as agent for the National Labor Relations -Board acid- sub-ject to Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including 'employees who did notwork during the said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether or not they desire to berepresented by International Brotherhood of Pulp,- Sulphite, andPaper Mill WorkersandInternational Brotherhood of Paper Makers,both affiliated with the American Federation of Labor, jointly for thepurposes of collective bargaining.'0